Citation Nr: 1448823	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-11 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss disability (previously characterized as right ear hearing loss, satus post mastoidectomy and chronic serous otitis media).

2.  Entitlement to service connection for a gastrointestinal disability.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral hand dorsum scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION


The Veteran had active military service from June 1979 to June 1983 and from June 1983 to June 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The April 2010 rating decision denied entitlement to service connection for left ear hearing loss and an increased rating for right ear hearing loss.  The Veteran timely appealed each claim and in an April 2012 rating decision, service connection was granted for left ear hearing loss and a 10 percent evaluation was assigned for bilateral hearing loss from the date of the claim.  An April 2012 statement of the case was issued for entitlement to an evaluation in excess of 10 percent for bilateral hearing loss and the Veteran perfected an appeal.  Because the April 2012 rating decision grant of an increased evaluation for bilateral hearing loss does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim properly remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In July 2014, the Veteran provided testimony at a videoconference hearing, conducted in St. Petersburg, Florida, before the undersigned Veterans Law Judge, the transcript of which is of record.  At hearing, the Veterans Law Judge granted 60 days to submit additional evidence.  During the hearing, the Veteran submitted additional evidence and waived review of the submitted evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2014).  However, additional evidence, including private treatment records, have been associated with the record since the most recent April 2012 issuance of the statement of the case, and RO consideration has not been waived.  However, as the increased rating claims herein on appeal must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the development is completed.  Additionally, with respect to entitlement to service connection for a gastrointestinal disability, in light of the favorable decision below, there is no need to remand this issue for the additional evidence to be considered.  

In an April 2014 VA Form 21-4142, Authorization and Consent to Release Information, the Veteran indicated treatment for heart problems associated with posttraumatic stress disorder.  It is not clear if the Veteran intended such as a claim for entitlement to service connection for a cardiac disability as secondary to service-connected posttraumatic stress disorder, although the Board acknowledges the Veteran has submitted articles related to such as well.  However, a rating decision has not yet been issued by the RO.  Thus, the Board lacks jurisdiction over this issue and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action to include clarification if such was intended as a claim.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to increased ratings for bilateral hand dorsum scars and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that a disability manifested by gastrointestinal complaints, with diagnoses to include hiatal hernia, gastritis and gastroesophageal reflux disease (GERD), was incurred during active service.


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by gastrointestinal complaints, with diagnoses to include hiatal hernia, gastritis and GERD are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this decision, the Board grants service connection for a disability manifested by gastrointestinal complaints, with diagnoses to include hiatal hernia, gastritis and GERD.  This award represents a complete grant of this specific issue on appeal.  Therefore, VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

Throughout the pendency of the appeal, and specifically a June 2010 statement, the Veteran asserted he was diagnosed with gastritis during service and his stomach problems have continued since service.  Additionally, in July 2014 testimony, the Veteran described his symptoms as a sharp pain and belching. 

The Veteran satisfies the existence of the present disability standard with regard to his gastrointestinal disability.  A February 2010 VA examination report noted an upper GI (gastrointestinal x-ray) revealed minimal sliding hiatus hernia without reflux but the VA examiner did not find evidence of gastritis.  However, August 2010 and January 2011 esophagogastroduodenoscopy images reflected a hiatus hernia in the lower third of esophagus and gastritis in the stomach body.  In July 2014 testimony, the Veteran stated he takes medication for gastritis.  Additionally, a January 2009 private treatment record noted large colon polyps and a January 2011 private treatment record indicated a rectal polyp was removed and noted small internal hemorrhoids.  Private treatment records, including in March 2014, also reflect a diagnosis of GERD.  Thus, the Board finds that a current disability, best characterized as a disability manifested by gastrointestinal complaints, with diagnoses to include hiatal hernia, gastritis and GERD, has been demonstrated.  The question remaining for consideration is whether the Veteran's gastrointestinal disability is related to service.

A review of the Veteran's service treatment record supports a finding that the Veteran sustained symptoms related to a gastrointestinal disability while in service. Specifically, a February 1981 service treatment record reported the Veteran complained of swelling in the stomach.  A May 1985 service treatment record contemplated diagnoses of viral gastroenteritis compared to bacterial gastroenteritis.  A June 1985 service treatment record diagnosed viral gastroenteritis.  Additionally, several January 1986 service treatment records documented gastroenteritis.  One service record stated gastroenteritis was improving and another noted gastroenteritis along with other conditions.  Thus, the Veteran's service records demonstrate gastrointestinal problems and therefore, the element of an in-service injury or disease is met.

In some circumstances, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  At the June 1986 separation examination, the Veteran did not indicate the existence of any gastrointestinal conditions.  However, as noted above, in a June 2010 statement, the Veteran stated he experienced gastrointestinal problems, which continue to this date, which first manifested during service.  The Veteran further reported, in July 2014 testimony, that he did not seek treatment immediately for these problems after service due to financial constraints.  Additionally, in the July 2009 application for benefits, the Veteran stated his gastritis began during recruit training.  Thus, the Veteran has consistently stated that he has experienced gastrointestinal problems during and since service.  The Veteran is competent to testify as to observable symptoms such as abdominal pain and belching, because such symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's statements regarding the onset of his symptoms pertaining to his gastrointestinal condition to be credible and they are accorded significant evidentiary weight.

The Veteran was afforded a VA examination with respect to his gastrointestinal claim in February 2010.  The February 2010 VA examiner stated that despite subjective complaints there were no objective findings that support a diagnosis of gastritis.  The February 2010 VA examiner opined that the hiatal hernia noted on the upper GI was not caused by, or related to, or worsened beyond natural progression by the Veteran's claims of gastritis.  However, the February 2010 VA examiner did not provide a rationale for the opinion provided and did not address the Veteran's contentions of symptoms since during service.  Additionally, as described above, a diagnosis of gastritis has subsequently been provided.  Thus, the February 2010 VA examination report is of little evidentiary value because the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the Veteran's credible statements, as to the onset of his gastrointestinal condition are sufficient to outweigh the opinion of the February 2010 VA examination report and establish a nexus between the Veteran's gastrointestinal disability and service.

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection [,] must be considered on the basis of . . . all pertinent medical and lay evidence"; see 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

In light of above, the Board concludes that the evidence of record is at least in equipoise concerning whether the Veteran's gastrointestinal disability is related to his active duty.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grants service connection for a disability manifested by gastrointestinal complaints, with diagnoses to include hiatal hernia, gastritis and GERD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a disability manifested by gastrointestinal complaints, with diagnoses to include hiatal hernia, gastritis and GERD, is granted.


REMAND

The Board finds the that the Veteran should be afforded another VA ear and audiological examination in connection with his increased rating claim for bilateral hearing loss, as the last examinations pertaining to this issue were conducted in January 2010 and February 2010.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (a Veteran is entitled to a thorough and contemporaneous examination, when an examination is necessary); see also, 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2014).  

Furthermore, service connection was originally established for right ear hearing loss, status post mastoidectomy and chronic serous otitis media.  While the February 2010 VA examiner diagnosed chronic otitis media of the right ear and chronic serous otitis media left ear, the VA examiner did not further characterize the diagnosed chronic otitis media of the right ear within the context of the applicable rating criteria, and thus it is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). 

Moreover, the Veteran has been rated under Diagnostic Code 6100 for bilateral hearing loss.  However, Diagnostic Code 6200 provides a 10 percent disability rating for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration, or with aural polyps.  38 C.F.R. § 4.87 (2014).  A 10 percent rating is the maximum rating the maximum schedular rating assignable for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration or with aural polyps.  Id.  A note to Diagnostic Code 6200 indicates that complications to include hearing impairment, labyrinthitis, tinnitus, facial nerve paralysis, and bone loss of skull, are to be rated separately.  Id. In July 2014 testimony, the Veteran stated he has fungal infections, which is supported by private treatment records.  The Veteran also testified his doctor is contemplating having tubes put in his ears, as he had before, but he does not want the constant drainage he had when he had the tubes before.  Thus, the Board finds that a VA examination is necessary to determine the current severity and manifestations of the Veteran's service-connected bilateral hearing loss with otitis media manifestations.  Specifically, the examiner should clarify whether the Veteran's bilateral otitis media is suppurative and address the claim within the context of the rating criteria.  

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In a May 2012 statement, the Veteran reported the skin on his hands is thin and cracks open and that it is hard to make fist.  In July 2014 testimony, the record reflects the Veteran's hands were raw and peeling in appearance.  However, the February 2010 VA examination report only noted two scars, of the dorsum left hand, and that the area of one was non tender, and that with respect to both scars there was no damage to underlying soft tissue and no limitation of motion.  Thus, as the evidence reflects that the Veteran's bilateral hand dorsum scars have increased in severity, a new examination is required.  

Additionally, in July 2014 testimony, the Veteran stated he received treatment from a dermatologist.  The record reflects such treatment records have not been associated with the claims file.  Thus, Veteran should be afforded an opportunity to submit copies of these identified dermatology treatment records, or any other relevant records, to VA, or complete an authorization form permitting VA to obtain these records on his behalf.  If the Veteran provides the requested authorization, VA should make two attempts to obtain the relevant private treatment records, or make a formal finding as to why a second request for such records would be futile and provide notice of such to the Veteran and his representative.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Finally, the RO issued August 2014 rating decision, which listed as evidence VA treatment records which have not been associated with the record.  Specifically these VA treatment records consisted of outpatient treatment records from the Pensacola Joint Ambulatory Care Center and Biloxi VA Medical Center (VAMC) for the period of January 2010 to July 2014.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the Gulf Coast Veterans Health Care System, to include the Pensacola Joint Ambulatory Care Center and Biloxi VAMC, and any associated outpatient clinics, from January 2010 to the present.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, as noted in the August 2014 rating decision, since January 2010, from the Gulf Coast Veterans Health Care System, to include Pensacola Joint Ambulatory Care Center and Biloxi VAMC, and any associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Contact the Veteran and request that he identify the names, addresses and dates of treatment for all providers of dermatological treatment of his hands, since July 2009.  Obtain the necessary authorization from the Veteran and then attempt to obtain all relevant identified dermatology treatment records, or any other relevant treatment records.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

3.  Thereafter, the Veteran should be afforded a VA audiological and ear examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss with otitis media.  The entire claims folder, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  

The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner should consider the effect of bilateral hearing loss on occupational and daily functioning of the Veteran.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Additionally, based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:  

Is the Veteran's bilateral otitis media suppurative (pus producing or purulent) or nonsuppurative (non-pus producing)?  The examiner should also indicate whether the Veteran has mastoiditis or cholesteatoma (or any combination) during suppuration or with aural polyps.

The examiner must provide a complete rationale for any opinion expressed.

4.  Thereafter, schedule the Veteran for a VA dermatologic examination to ascertain the nature, and evaluate the current level of severity, of the Veteran's service-connected bilateral hand dorsum scars.  The entire claims folder, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  

The examiner must provide a complete rationale for any opinion expressed.

5.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

6.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


